Citation Nr: 0118673	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  01-03 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to Title 38 United States Code, 
Section 1151, for the cause of the veteran's death as a 
result of hospitalization or medical treatment by the 
Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from July 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The issue of entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1151 will be discussed in the Remand portion of 
this decision.


FINDINGS OF FACT

1.  The veteran's death in September 1999 was caused by 
cardiorespiratory arrest and acute myocardial infarction; 
significant conditions contributing to death but not 
resulting in the underlying cause included status post 
coronary artery bypass surgery; small bowel obstruction with 
a band and distal necrosis at the ileal band with proximal 
jejunal perforation.

2.  There is no competent evidence showing abnormalities of 
the cardiovascular or gastrointestinal system during the 
veteran's service or within one year after his discharge.

3.  The veteran was not service-connected for any disability 
during his lifetime.

4.  There is no competent medical evidence showing a nexus 
between military service and the veteran's cardiorespiratory 
arrest and acute myocardial infarction or small bowel 
obstruction with jejunal perforation.


CONCLUSION OF LAW

The veteran's cardiorespiratory arrest and acute myocardial 
infarction, or small bowel obstruction with a band and distal 
necrosis at the ileal band with proximal jejunal perforation, 
was neither incurred in nor aggravated by military service, 
nor may they be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is the widow of a veteran who served during the 
Vietnam War.  Although she has claimed that the veteran's 
death was caused by a service-connected disability, she 
essentially contends that he died as a result of negligence 
on the part of VA surgeons during an operation in March 1999.  
In March 1999, the veteran underwent cardiovascular surgery 
at a VA Medical Center; however, several months later he 
passed away.  The appellant maintains that the surgery either 
caused or contributed to the veteran's demise.  This 
contention is the subject of the Remand that follows.  The 
issue now being considered by the Board is whether a 
disability or disease related to military service caused or 
contributed substantially to cause the veteran's death.

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of the VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 112 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that the VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Among the changes in the law brought about by the VCAA, VA is 
a heightened duty to assist the appellant in developing 
evidence in support of a claim for service connection.  Such 
assistance includes identifying and obtaining evidence 
relevant to the claim, and affording the appellant a VA 
rating examination unless no reasonable possibility exists 
that such assistance would aid in substantiating the 
appellant's claim.  See VCAA. 

The Board has reviewed the appellant's claim in light of the 
new Veterans Claims Assistance Act of 2000, and concludes 
that while the RO did not necessarily fully comply with the 
new notification requirements at the time the appellant's 
claim was filed, a substantial body of lay and medical 
evidence was developed with respect to the appellant's claim, 
and the RO's statements and statement of the case clarified 
what evidence would be required to establish service 
connection for a left leg and a right knee disorder.  The 
appellant responded to the RO's communications with 
additional evidence, written argument, and testimony, curing 
(or rendering harmless) the RO's earlier omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VA O.G.C. 
Prec. 16-92, para. 16 (57 Fed. Reg. 49,747 (1992)) ("if the 
appellant has raised an argument or asserted the 
applicability of a law or [Court] analysis, it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised").  The VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  See VCAA.  The 
Board is satisfied that based on the discussion below, a 
medical examination is not necessary with respect to this 
issue.  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed, and that the 
appellant will not be prejudiced by proceeding to a decision 
on the basis of the evidence currently of record.

As noted above, the Board finds that all relevant facts have 
been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal, 
which is now being considered by the Board, has been 
identified and obtained by the RO.  The evidence includes the 
veteran's service medical records, VA inpatient and 
outpatient treatment records, and personal statements, as 
well as private medical and lay evidence submitted by the 
appellant in support of her claim.  The Board is not aware of 
any additional relevant evidence that is available in 
connection with these two issues on appeal.  Therefore, no 
further assistance to the appellant regarding the development 
of evidence is required.  See VCAA.

The law provides DIC benefits for a spouse of a veteran who 
dies from a service-connected disability.  38 U.S.C.A. § 1310 
(West 1991).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a) (2000). 

Further, when a veteran who has served for ninety days or 
more during a period of war, manifests, to a degree of 10 
percent or more within one year of separation from service, a 
specified chronic disease, that disease is presumed to have 
been incurred during service.  38 U.S.C.A. § 1112 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.309 (2000).

The record reveals that VA performed cardiovascular surgery 
on the veteran in March 1999.  The veteran's death 
certificate reflects that the immediate cause of death in 
September 1999 was cardiorespiratory arrest and acute 
myocardial infarction.  The death certificate further 
indicates that other significant conditions contributing to 
death but not resulting in the underlying cause included 
status post coronary artery bypass surgery; small bowel 
obstruction with a band and distal necrosis at the ileal band 
with proximal jejunal perforation.  

During his lifetime the veteran was not service-connected for 
any disability.  The record reveals that, since the veteran's 
discharge from service, the RO denied several of his claims 
for service connection.  In June 1999, the RO also denied 
reopening a service-connection claim filed by the veteran.  
The appellant has not alleged that the veteran died due to a 
disability that was caused or aggravated by an injury or 
disease that developed during service, but, as noted above, 
she essentially contends that the veteran died as a result of 
by VA negligence during the open-heart surgery in March 1999.  
Nevertheless, The Board must first consider whether death was 
caused by a disorder related to military service.

The veteran's service medical records are negative for any of 
the disorders listed on his certificate of death.  There is 
no evidence of a cardiovascular disorder or a small bowel 
obstruction with a band and distal necrosis at the ileal band 
with proximal jejunal perforation during his military 
service.  Furthermore, there is no competent evidence of 
record that he developed a cardiovascular disorder within a 
year of discharge from service.  

The veteran's previous claims for service connection for 
various disabilities made no reference to heart disease or 
gastrointestinal problems related to service.  The earliest 
evidence of diagnosed arteriosclerotic disease was in the 
1990s, many years after his separation from service.  Thus, 
the Board concludes that the evidence is against a finding 
that the veteran's death from cardiorespiratory arrest and 
acute myocardial infarction, or from small bowel obstruction 
with a band and distal necrosis at the ileal band with 
proximal jejunal perforation, was caused by his military 
service.

Accordingly, after reviewing the file and considering all of 
the evidence of record, the Board concludes that the 
preponderance of the evidence is against entitlement to 
service connection for the cause of the veteran's death as 
related to service.  The Board further finds that no 
reasonable possibility exists that assisting the appellant 
further would aid in substantiating a claim that the 
veteran's death was causally related to some incident of his 
military service.  See VCAA.  As noted above, there is no 
medical evidence of any kind to link the veteran's death to 
his service, and the appellant's statements are not supported 
by any objective evidence of record.  It follows, therefore, 
that since the preponderance of the evidence is against this 
claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. §§ 1155, VCAA; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  The appellant's 
claim includes the contention that treatment provided by VA 
caused the veteran's death.  Because of the change in the law 
brought about by the VCAA, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See VCAA.  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for this and the following reasons, a remand is 
required with respect to this on appeal.

The Board notes that the veteran's certificate of death lists 
status post coronary artery bypass surgery as a significant 
condition contributing to death but not resulting in the 
underlying cause.  

The relevant law pursuant to 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2000) provides that: 

(a) Compensation shall be awarded for a qualifying 
additional disability or a qualifying death of a veteran 
in the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-

   (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law 
administered by the Secretary, either by a 
Department employee or in a Department facility, 
and the proximate cause of the disability or death 
was-
      (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or examination; 
or 
      (B) an event not reasonably foreseeable 
where a veteran suffers an injury or an 
aggravation of an injury resulting in 
additional disability or death by reason of VA 
hospital, medical or surgical treatment, 
compensation shall be awarded in the same 
manner as if such disability were service 
connected.

The appellant essentially contends that the veteran died as a 
result of VA's negligence during open-heart surgery in March 
1999 pursuant to 38 U.S.C.A. § 1151.  She maintains, and the 
post surgical medical evidence indicates, that the veteran 
developed an acute deterioration of renal function following 
cardiovascular surgery, suggestive of cholesterol 
embolization. T essential question before the Board is 
whether VA was negligent in its treatment or whether this 
event was reasonably foreseeable.  

To date, however, the RO has not afforded the appellant a 
medical evaluation of the record in connection with the 
provisions of 38 U.S.C.A. § 1151.  This should be done.  See 
VCAA.  The Board is not competent to render medical 
determinations that are not solidly grounded in the record.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board 
reminds the appellant that consideration of a claim for VA 
compensation benefits is premised on her cooperation with 
respect to the proper development of her claim.  

Therefore, in order to afford the appellant due process and 
insure that the record before the Board is complete, this 
case is REMANDED to the RO for the following action:

1.  The RO should appropriately contact 
the appellant and request that she submit 
the names (and for non-VA treatment, the 
addresses) and approximate dates of 
treatment for all VA and non-VA medical 
treatment, not already of record, that 
she believes indicate that the veteran 
died as a result of VA medical treatment.  
After obtaining any necessary consent, 
the RO should request copies of any 
records that have not already been 
obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the appellant, it should appropriately 
inform her of this and request her to 
provide a copy of the outstanding medical 
records.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, the RO 
should request that an appropriate VA 
specialist review the medical records in 
the claims file and render an opinion on 
the following matters:

(a) Is it at least as likely as not 
(50 percent likelihood or greater) 
that the surgery performed by VA in 
March 1999, or related medical care, 
(1) caused or substantially caused 
the cardiorespiratory arrest and 
acute myocardial infarction or small 
bowel obstruction with a band and 
distal necrosis at the ileal band 
with proximal jejunal perforation, 
that resulted in the veteran's 
death, or (2) that VA surgery and 
treatment was so debilitating or 
impairing of health such as to 
render the veteran materially less 
capable of resisting the effects of 
the disability causing death.?

(b) If the answer to (a) is yes, 
then is it at least as likely as not 
(50 percent likelihood or greater) 
that the surgery and medical care 
performed by VA in March 1999 
involved either:

(i) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or 

(ii) an event not reasonably 
foreseeable where the veteran 
suffered an injury or an 
aggravation of an injury 
resulting in additional 
disability or death by reason 
of VA hospital, medical or 
surgical treatment, 
compensation shall be awarded 
in the same manner as if such 
disability were service 
connected.  The physician 
should specifically address any 
medical evidence that shows 
that the veteran experienced 
acute deterioration of renal 
function following 
cardiovascular surgery, 
suggestive of cholesterol 
embolization.

The doctor should indicate in the report 
that the claims files were reviewed and 
must provide a comprehensive report 
including complete rationale for all 
opinions and conclusions reached, citing 
the objective medical findings leading to 
the conclusions.

4.  Prior to readjudicating the issue, as 
outlined in the foregoing instructions, 
the RO must review the claims files and 
ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

5.  The RO should also ensure that all 
development requested by the Board has 
been completed in full, to the extent 
possible.  If not, corrective action 
should be taken.  Specific attention is 
directed to the examination reports.  If 
the requested examination does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  The RO must then readjudicate the 
appellant's claim, with application of 
all appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the appellant until she is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 


